DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1 - 7 in the reply filed on 08/23/2021 is acknowledged.
Claims 8 – 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/2021.

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 2 is objected to because of the following informalities:  At line 8, the phrase “the current relative position” lacks antecedent basis.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 1 – 7, the prior art fails to show a dog which is disposed on one of the reference member and the moving member and which includes multiple slits, in which at least one of a separation distance between adjacent slits and a width of the slits themselves varies; a sensor which is disposed on the other of the reference member and the moving member and detects presence or absence of the slits; a count position acquisition section which acquires a count start position and a count end position corresponding to the separation distance between the adjacent slits or the width of the slits themselves based on detection results of the sensor in a case in which the moving member moves relative to the reference member; and a State detection section which acquires the count value increase or decrease number from the count start position to the .

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kim et al. (5,920,171) is cited for its disclosure of a starting-point returning apparatus for robot.
Ishida et al. (4,796,005) is cited for its disclosure of a circuit device for a positional encoder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858